DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.

Status of Claims
Claims 14-33 are pending and presented for examination on the merits.
Claims 14, 21, 26, and 33 are currently amended.

Status of the Previous Objection to the Specification
The previous objections to claims 21 and 33 are withdrawn in view of the amendments to the claims.

Status of the Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 21 and 33 under 35 U.S.C. § 112(a) are withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more.  The claims recite a step of determining which process parameter sets to use to consolidate powder and a step of instructing an irradiation unit to carry out the powder consolidation using the process parameter sets from the determining step.
The step of determining which process parameter sets to use to consolidate powder is an abstract idea because the act of selecting parameters can be performed in the mind.  The act of making a selection encompasses the acts of making evaluations, judgments, and/or opinions based on what the user deems as suitable parameter sets, and the user engages in a mental thought process in order to make decision to arrive at that determination.  See MPEP § 2106.04(a)(2)(III).  
This judicial exception of an abstract idea is also not integrated into a practical application.  The claims recite an additional step of instructing an irradiation unit to carry out powder consolidation using the determined parameter sets.  However, an irradiation unit is merely a generic device used to perform the abstract idea.  The irradiation unit receives information in the form of determined parameter sets and is told to execute such sets.  A step of sending instructions to the irradiation unit amounts to no more than mere instructions to apply the abstract idea using a device.  Accordingly, the instructing step does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP § 2106.04(a)(2)(III)(C).  
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an irradiation unit to apply the parameter sets obtained from the determining step is the equivalent of telling a device to execute a concept.  Mere instructions to apply an exception using a device does not make the concept eligible.  See MPEP §§ 2106.04(d)(I)-(III), 2106.05(f).
Patent eligibility also rests on whether the claims include improvements to the functioning of a computer itself or any other technology or technical field.  See MPEP § 2106.05(a).  In the present instance, the claims recite a limitation regarding parameters resulting in the formation of a teethed microstructure having different aspects.  However, the claims neither recite with how and which specific parameters achieve that difference in aspects among the grains nor state potential improvements regarding producing a product comprising grains of differing aspects.  
The limitation of creating different grain characteristics using parameter sets also does not recite anything beyond what is well-understood, routine, and conventional activity in the field of additive manufacturing.  See MPEP § 2106.05(d),(g).  As seen in US 2018/0200798 (A1) to Sharon et al., one can controllably vary laser power and/or scan speed (parameter sets) during additive manufacturing to produce first and second grain sizes (grains of different size) (abstract; para. [0001], [0008], [0009], [0014]).  US 2017/0154713 (A1) to Simon et al. discloses that different grain sizes and orientations of magnetic grains have been caused by different printing parameters applied to the different regions (para. [0130]).  Since grain development and formation depend at least in part on laser or energy beam characteristics, a change in laser or energy characteristics means a change in the form of the grains produced.  Thus, the claimed phrases reciting a teethed microstructure of grains having different characteristics as a whole does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(II).  Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 26-33, the claims recite the phrase “non-transitory computer-readable medium comprising computer-executable instructions ... executed by a processor.”  This phrase is new matter because it cannot be found in the specification as originally filed.  Although the specification discloses terms like “data provision unit,” “software,” and “computer” (pages 10 and 11)  the discussion is based on the generic existence of these items.  There is nothing to indicate that a generic mention of these terms suggests a non-transitory medium.  In addition to their being no express or implied disclosure of the term non-transitory, there is also no distinction between transitory and non-transitory, which is implied by the term non-transitory recited in the claims.  Therefore, the claims contain new matter and do not comply with the written description requirement because there is no support for the phrase in the original disclosure.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14, 17, 19-26, 29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0217416 (A1) or WO 2018/029478 (A1) to Brochu (“Brochu”).
Regarding claims 14 and 17, Brochu discloses a method of additive manufacturing to manufacture an article.  Title; abstract; para. [0006].  The article comprises at least one layer in which two or more portions of the layer have different microstructures produced by changing the energy pulse parameter and/or the raster parameters of the beam used to create the different microstructures (plurality of process parameter sets configured to provide one or more specified properties of a microstructure within a consolidation region of the powder build material through selective consolidation).  Para. [0005].
To create the article, an additive manufacturing method, such as selective laser melting or electron beam melting, is applied to melt (consolidate) powders to build the article layer by layer.  Para. [0040], [0041].  The method includes a step of determining a first sequence of energy pulses associated with a first region having a first microstructure, the sequence of pulses determined from a time-distance relationship determined by heat input, type of powder material, thickness of powder layer, volume of material built, energy of the energy pulse, pulse shape, pulse frequency, power ramp-up and ramp-down, and duration of the energy pulse (determining a first process parameter set from among a plurality of process parameter sets comprising a plurality of process parameters for selectively consolidating a plurality of layers of powder build material).  Para. [0006], [0007].  
The determination step produces instructions that are received by an additive manufacturing system, which manufactures each slice (corresponds to each layer of powder) based on the received processing instructions (instructing an irradiation unit to consolidate at least some of the plurality of layers of powder build material with the energy beam using at least the first process parameter set).  Para. [0006], [0008], [0010], [0012].
The determination step is repeated for the creation of a second portion/region that includes a second microstructure (determining a second process parameter set from among a plurality of process parameter sets and using the second process parameter set to irradiate across a powder build material).  Para. [0009], [0108], [0109], [0111].
In one embodiment, the first region is laser-scanned according to a first sequence of laser pulses along a first raster path (irradiate a plurality of first irradiation path vectors across the powder build material).  Para. [0110], [0111].  Similarly, a second region is laser-scanned according to a second sequence of laser pulses along a second raster path (irradiate a plurality of second irradiation path vectors across the powder build material).  Para. [0110], [0111].  The parameters applied between the first portion and the second portion are varied (first process parameter set and second process parameter set differ) so that a first microstructure and second microstructure having difference microstructures are produced.  Para. [0109]; FIG. 12A.  
Upon consolidation, at least some of the raster path that created the first region is adjacent to the raster path that created the second region (when consolidating at least some of the plurality of first irradiation path vectors are laterally adjacent to a corresponding one of the second plurality of irradiation path vectors).  FIGS. 12B, 12C, and 12D.  
The resulting microstructures comprise grains having visually different sizes, morphologies, and orientations.  FIG. 12A – compare grains in first region microstructure 1204 with grains in second region microstructure 1208.  Since the first and second regions are adjacent to one another (para. [0110]) and since the voxels, which host the grains, border one another (para. [0019], [0049], [0061]-[0063]), the grains resulting from the solidified voxels would grow into one another to create a teethed and interlocking grain structure arrangement.  See FIGS. 12A and 12B. 
Regarding claims 19 and 20, Brochu teaches factors (target criteria) for determining the pulse sequence (process parameter sets) includes heat input (energy input criterion), cooling rate (consolidation criterion), and final microstructure (microstructure criterion), which further includes grain size (grain structure criterion).  Para. [0007], [0049]-[0053], [0063]-[0065], [0081]. 
Regarding claims 21-23, Brochu teaches that the article comprises a plurality of superposed and fused slices of solidified powder.  Para. [0043], [0044].  In some embodiments, the plurality of first portions and second portions extend between superposed ones of the plurality of slices of the article.  Para. [0115].  This means that the first and second process parameter sets were applied in successive layers or among the layers of powder in the object.
Regarding claims 24 and 25, Brochu teaches changing the energy pulse parameter and/or the raster parameters of the beam (beam parameters) used to create the different microstructures.  Para. [0005].  Specific parameters include heat input, energy of the energy pulse (beam power), pulse shape, pulse frequency, power ramp-up and ramp-down, and duration of the energy pulse (beam parameters).  Para. [0007].  Additional parameters include type of powder material, thickness of powder layer, and volume of material built (layer parameters).  Para. [0007].  To create different microstructures, at least one of the above, such as raster speed (beam velocity) and/or path, must be varied between the different sequences of energy pulses.  Para. [0005].  This includes spacing (vector spacing).  Fig. 12C and 12D; para. [0007], [0081].
Regarding claims 26 and 29, Brochu discloses a system and method of additive manufacturing to manufacture an article.  Title; abstract; para. [0006].  
The additive manufacturing system includes a computer comprising one or more computer-readable memories.  Para. [0096]-[0098].  The memory may comprise a non-transitory computer readable storage medium.  Para. [0099].  Each computer program may be implemented to communicate with the computer, and the instructions to carry out the additive manufacturing method are given in computer-executable form.  Para. [0094], [0095], [0100].  A processing unit or processor is provided as part of the computer.  Para. [0098]; FIG. 8.
The article comprises at least one layer in which two or more portions of the layer have different microstructures produced by changing the energy pulse parameter and/or the raster parameters of the beam used to create the different microstructures (plurality of process parameter sets configured to provide one or more specified properties of a microstructure within a consolidation region of the powder build material through selective consolidation).  Para. [0005].
To create the article, an additive manufacturing method, such as selective laser melting or electron beam melting, is applied to melt (consolidate) powders to build the article layer by layer.  Para. [0040], [0041].  The method includes a step of determining a first sequence of energy pulses associated with a first region having a first microstructure, the sequence of pulses determined from a time-distance relationship determined by heat input, type of powder material, thickness of powder layer, volume of material built, energy of the energy pulse, pulse shape, pulse frequency, power ramp-up and ramp-down, and duration of the energy pulse (determining a first process parameter set from among a plurality of process parameter sets comprising a plurality of process parameters for selectively consolidating a plurality of layers of powder build material).  Para. [0006], [0007].  
The determination step produces instructions that are received by an additive manufacturing system, which manufactures each slice (corresponds to each layer of powder) based on the received processing instructions (instructing an irradiation unit to consolidate at least some of the plurality of layers of powder build material with the energy beam using at least the first process parameter set).  Para. [0006], [0008], [0010], [0012].
The determination step is repeated for the creation of a second portion/region that includes a second microstructure (determining a second process parameter set from among a plurality of process parameter sets and using the second process parameter set to irradiate across a powder build material).  Para. [0009], [0108], [0109], [0111].
In one embodiment, the first region is laser-scanned according to a first sequence of laser pulses along a first raster path (irradiate a plurality of first irradiation path vectors across the powder build material).  Para. [0110], [0111].  Similarly, a second region is laser-scanned according to a second sequence of laser pulses along a second raster path (irradiate a plurality of second irradiation path vectors across the powder build material).  Para. [0110], [0111].  The parameters applied between the first portion and the second portion are varied (first process parameter set and second process parameter set differ) so that a first microstructure and second microstructure having difference microstructures are produced.  Para. [0109]; FIG. 12A.  
Upon consolidation, at least some of the raster path that created the first region is adjacent to the raster path that created the second region (when consolidating at least some of the plurality of first irradiation path vectors are laterally adjacent to a corresponding one of the second plurality of irradiation path vectors).  FIGS. 12B, 12C, and 12D.  
The resulting microstructures comprise grains having visually different sizes, morphologies, and orientations.  FIG. 12A – compare grains in first region microstructure 1204 with grains in second region microstructure 1208.  Since the first and second regions are adjacent to one another (para. [0110]) and since the voxels, which host the grains, border one another (para. [0019], [0049], [0061]-[0063]), the grains resulting from the solidified voxels would grow into one another to create a teethed and interlocking grain structure arrangement.  See FIGS. 12A and 12B. 
Regarding claims 31 and 32, Brochu teaches factors (target criteria) for determining the pulse sequence (process parameter sets) includes heat input (energy input criterion), cooling rate (consolidation criterion), and final microstructure (microstructure criterion), which further includes grain size (grain structure criterion).  Para. [0007], [0049]-[0053], [0063]-[0065], [0081]. 
Regarding claim 33, Brochu teaches that the article comprises a plurality of superposed and fused slices of solidified powder.  Para. [0043], [0044].  In some embodiments, the plurality of first portions and second portions extend between superposed ones of the plurality of slices of the article.  Para. [0115].  This means that the first and second process parameter sets were applied in successive layers or among the layers of powder in the object.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15, 16, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brochu, as applied to claims 14 and 26 above, and further in view of US 2014/0154088 (A1) to Etter et al. (“Etter”).
Regarding claims 15, 16, 27, and 28, Brochu is silent regarding grain growth in a build direction or direction transverse to the build direction as claimed.
Etter, directed to a method of manufacturing a metallic component by laser additive manufacturing, teaches that there is a need in some situations to use a component having anisotropic properties.  Title; abstract; para. [0016].  Anisotropy can be controlled induced by controlling grain orientation in a primary direction along the z-axis (grain growth in a build direction) and in a secondary direction within the x-y plane (grain growth transverse to the build direction).  Para. [0007], [0022]-[0025], [0058], [0059].  Grain orientation growth control is essential to favorably matching the intended design of the component to thereby extend its service lifetime.  Para. [0080].
It would have been obvious for one of ordinary skill in the art to have selected a scan strategy in the process of Brochu to control grain growth in the directions along and transverse to the build direction, as taught by Etter, because control of grain growth in these directions would enable the user to tailor the properties of the component, thereby improving its in-service performance.

Claims 18 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brochu, as applied to claims 14 and 26 above, alone, or optionally further in view of US 2015/0064047 (A1) to Hyde et al. (“Hyde”).
Regarding claims 18 and 30, Brochu is silent regarding an absence or reduced propensity for microstructural glide planes.  However, the presence of finer and coarser grains next to one another (FIG. 12A) means that there are multiple grain boundaries that would be capable of hindering the movement of dislocations (reduced propensity for microstructural glide planes).
Alternatively, Hyde, directed to a method of additive manufacturing, teaches that grain boundaries represents disconnects between crystal lattices of neighboring grains and impede the movement of dislocations through the material.  Para. [0056].  A fine grain structure increases the number of grain boundaries and increase the yield strength of the material while a large grain structure lowers the yield strength but increases ductility and electrical and thermal conductivity.  Para. [0056].  
It would have been obvious to one of ordinary skill in the art to have controlled the scan strategy of Brochu to produce grains with increased grain boundary, as taught by Hyde, relative to a component comprising uniform coarse-grained structure, because more grain boundaries would interrupt the movement of dislocations, which would produce a stronger material.
Response to Arguments
Applicant’s arguments with respect to Etter et al. (US 2015/0090074 (A1)) have been considered, but they are moot because the reference is not applied to reject the instant claims.

Pertinent Prior Art
The prior art is made of record and considered pertinent to applicant's disclosure.
US 2017/0154713 (A1) to Simon et al. (cited in the PTO-892 dated 07/09/2021) discloses a magnet comprising regions having different magnetic properties.  Abstract; FIGS. 5, 7, 11; para. [0130].
US 2018/0200798 (A1) to Sharon et al. discloses controllably varying laser power and/or scan speed during additive manufacturing to produce first and second grain sizes.  Abstract; para. [0001], [0008], [0009], [0014].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
November 4, 2022